Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered July 2, 2008, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree and two counts of criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 25 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The victim’s testimony, which was corroborated by three eyewitnesses, clearly disproved defendant’s justification defense. Concur—Tom, J.P., Saxe, DeGrasse, Freedman and Abdus-Salaam, JJ.